Case: 16-15722    Date Filed: 03/29/2017   Page: 1 of 6


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 16-15722
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:16-cv-00922-CAP



DANIEL DAOGARU,

                                                               Plaintiff-Appellant,

                                     versus



U.S. ATTORNEY GENERAL,
THOMAS BRANDON,
Acting Director of the Bureau of Alcohol,
Tobacco, Firearms, and Explosives,

                                                           Defendants-Appellees.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                (March 29, 2017)
              Case: 16-15722     Date Filed: 03/29/2017    Page: 2 of 6


Before HULL, WILLIAM PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Daniel Daogaru appeals the dismissal with prejudice of his complaint for

declaratory and injunctive relief against officials of the United States. See Fed. R.

Civ. P. 12(b)(1). Daogaru sought an order barring the officials from prosecuting

him under the federal statute that prohibits convicted felons from possessing

firearms, 18 U.S.C. § 922(g)(1). Daogaru argued that enforcement of the federal

statute infringed on his right to keep and bear arms, in violation of the Second

Amendment. The district court ruled that Daogaru lacked standing to sue because

“Georgia law independently bar[red] him from possessing a firearm.” We affirm.

                                I. BACKGROUND

      Daogaru was convicted in the Michigan courts of six felonies related to

writing bad checks. Under Michigan law, Daogaru was barred from possessing a

firearm for three years after he completed his sentence and term of probation. See

Mich. Comp. Laws § 750.224f(1). In 2005, Daogaru’s right to possess a firearm in

Michigan was restored by operation of law, but Daogaru remained ineligible to

obtain a license in Michigan to carry a concealed weapon, see id. § 28.425b(7)(f).

      Daogaru moved to Georgia, where he filed a complaint in federal court

against the United States Attorney and the acting director of the Bureau of

Alcohol, Tobacco, Firearms, and Explosives. In the complaint, Daogaru requested


                                          2
               Case: 16-15722     Date Filed: 03/29/2017     Page: 3 of 6


a declaration that the federal firearms statute, 18 U.S.C. § 922(g)(1), was

unconstitutional as applied to him and an injunction that barred the federal officials

from enforcing the firearm statute “so as to prohibit[] [Daogaru] from possessing a

firearm and ammunition in his home.”

      The officials moved to dismiss Daogaru’s complaint and argued that he

lacked standing to challenge the federal firearms statute because Georgia law

independently prohibited him from possessing a firearm. The officials cited

Georgia law, which punishes “[a]ny person . . . who has been convicted of a felony

by a court of this state or any other state . . . who receives, possesses, or transports

any firearm.” Ga. Code § 16-11-131(b). That Michigan restored Daogaru’s right to

possess a firearm, the officials argued, did not qualify as a pardon that would

except him from prosecution. See id. § 16-11-131(c). The officials contended that

Daogaru could not, as required under Georgia law, produce a pardon that had been

prepared by “the person or agency empowered to grant pardons under the

constitution[] or laws of” Michigan that “expressly . . . authorize[d] [Daogaru] to

receive, possess, or transport a firearm.” See Ga. Code § 16-11-131(c). And the

prohibition against Daogaru obtaining a license in Michigan to carry a concealed

weapon established, the officials argued, that he had not been pardoned in

accordance with Georgia law, which required “a declaration of record that [the]

person is relieved from the legal consequences of a particular conviction” and the


                                            3
               Case: 16-15722      Date Filed: 03/29/2017     Page: 4 of 6


“restor[ation of] civil and political rights and remov[al of] all legal disabilities

resulting from the conviction,” Ga. Comp. R. & Regs. 475-3-.10(3).

       Daogaru opposed the motion to dismiss and requested that the district court

strike the motion as untimely filed, but the district court rejected Daogaru’s

arguments and dismissed his complaint for lack of subject-matter jurisdiction. The

district court ruled that Daogaru lacked standing because “the state-law firearms

ban applicable to convicted felons establishe[d] that [his] alleged injury is

attributable to a third-party not before the court, the State of Georgia, and that his

alleged injury’s relationship to the federal ban . . . is not fairly traceable to the

defendants, nor would a favorable ruling by this court redress his injury.”

                            II. STANDARD OF REVIEW

       We review de novo the dismissal of a complaint for lack of standing.

McCullum v. Orlando Reg’l Healthcare Sys., Inc., 768 F.3d 1135, 1141 (11th Cir.

2014).

                                  III. DISCUSSION

       Daogaru challenges the dismissal of his complaint on two grounds. First, he

argues that he has standing to challenge the federal firearm statute, 18 U.S.C.

§ 922(g)(1). Second, he argues that the Attorney General’s motion to dismiss was

untimely. Because Daogaru lacked standing and that determination is dispositive of

his appeal, we decline to address the timeliness of the motion to dismiss.


                                             4
              Case: 16-15722     Date Filed: 03/29/2017    Page: 5 of 6


      The district court correctly determined that Daogaru lacked standing to

complain about the constitutionality of section 922(g)(1). Daogaru’s complaint is

nonjusticiable because he failed to satisfy at least two of the threshold

requirements for standing: causation and redressability. See Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560 (1992). To establish causation, Daogaru’s “injury ha[d]

to be fairly traceable to the challenged action of the defendant, and not the result of

the independent action of some third party not before the court.” Id. (internal

quotation marks, ellipses, brackets, and citation omitted). Daogaru’s inability to

possess a firearm is not traceable only to section 922(g)(1). Georgia law bars

Daogaru from possessing a firearm. Daogaru has not obtained from an official or

agency in Michigan a pardon with “terms . . . [that] expressly . . . authorize[] [him]

to . . . possess . . . a firearm.” See Ga. Code § 16-11-131(c). Daogaru also has not

had “remove[d] all legal disabilities resulting from [his] conviction[s]” in

Michigan, see Ga. Comp. R. & Regs. 475-3-.10(3); he cannot obtain a license to

carry a concealed weapon, Mich. Comp. Laws § 28.425b(7)(f). And a ruling in

Daogaru’s favor would not, as the district court stated, “redress his injury.” See

Lujan, 504 U.S. at 560. Daogaru would still face prosecution in Georgia for

possessing a firearm even if the district court issued an order that enjoined federal

officials from prosecuting him under section 922(g)(1). Regardless of the

timeliness of the Attorney General’s motion to dismiss, the district court would


                                           5
               Case: 16-15722     Date Filed: 03/29/2017     Page: 6 of 6


have been obligated sua sponte to dismiss Daogaru’s complaint for lack of subject-

matter jurisdiction. See Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410

(11th Cir. 1999) (“[I]t is well settled that a federal court is obligated to inquire into

subject matter jurisdiction sua sponte whenever it may be lacking.”).

                                 IV. CONCLUSION

      We AFFIRM the dismissal of Daogaru’s complaint.




                                            6